                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

BRIDGET BROWN PARSON,                       §
            PLAINTIFF,                      §
                                            §
V.                                          §   CIVIL NO. 3:18-CV-0774-K
                                            §
                                            §
                                            §
JUDGE HARLIN HALE, ET AL.                   §
              DEFENDANTS.                   §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings, conclusions

and a recommendation in this case. Objections were filed, and the Court has made a

de novo review of those portions of the proposed findings, conclusions and

recommendation to which objection was made. Plaintiff objects because the magistrate

judge issued findings while a stay was in effect. Doc. 15. The stay, however, affected

“[a]ll current deadlines for the parties” and did not limit the Court’s authority to issue

rulings. Doc. 12 at 1.

      In any event, Plaintiff’s most recent deadline was September 15, 2018—well

before the stay was entered on December 28, 2018, and she has not met any deadlines

as required by United States Magistrate Judge Renée Harris Toliver’s Orders.

Accordingly, Plaintiff’s objections are overruled and the Court accepts the Findings,

Conclusions and Recommendation of the United States Magistrate Judge.
      Plaintiff’s Complaint, Doc. 3, is DISMISSED WITH PREJUDICE for want of

prosecution.

      SO ORDERED.

      Signed February 5th, 2019.




                                   ______________________________________
                                   ED KINKEADE
                                   UNITED STATES DISTRICT JUDGE
